Appeal of BRIGGS HOTEL CO.Briggs Hotel Co. v. CommissionerDocket No. 1068.United States Board of Tax Appeals1 B.T.A. 649; 1925 BTA LEXIS 2825; February 28, 1925, decided Submitted February 16, 1925.  *2825 John G. Weisbach, C.P.A., for the taxpayer.  Ward Loveless, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *650  Before STERNHAGEN, TRAMMELL, and TRUSSELL.  The taxpayer is an Illinois corporation engaged in the hotel business in Chicago, Ill.For the ten months' period from January 1, to October 31, 1918, the taxpayer, in computing net income, claims a deduction for depreciation of office furniture and fixtures, which the Commissioner has held to be in excess of the true depreciation.  As a result thereof the Commissioner has determined an additional tax in the amount of $1,000.39 for that part of the year 1918.  The taxpayer has produced no evidence in support of the statements relied upon in the appeal, all of which are denied by the Commissioner.  Counsel for the taxpayer stated at the hearing that "The only proof I have is the auditor's report which I will ask be allowed to go in as evidence." No original records were offered nor was the auditor who prepared the report called as a witness.  On the objection of counsel for the Commissioner the report was held to be inadmissible.  DECISION.  The determination of*2826  the Commissioner is approved.